COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS


                                                            §
    ROBERT K. HUDNALL and SHARON                                               No. 08-19-00293-CV
    E. HUDNALL,                                             §
                                                                                  Appeal from the
    Appellants,                                             §
                                                                                448th District Court
    v.                                                      §
                                                                             of El Paso County, Texas
    SMITH AND RAMIREZ                                       §
    RESTORATION, L.L.C.,                                                       (TC# 2015DCV1113)
                                                            §
    Appellee.
                                        MEMORANDUM OPINION

         In this second attempted appeal, pro se Appellants Robert K. Hudnall and Sharon E.

Hudnall seek to challenge a trial court order granting a motion to compel arbitration filed by Smith

and Ramirez Restoration, L.L.C.1 We again dismiss for want of jurisdiction.

         Appellate courts have jurisdiction over final judgments and those specific interlocutory

orders deemed reviewable by statute. See TEX.CIV.PRAC.&REM.CODE ANN. §§ 51.012 and

51.014. As we stated previously, while orders denying a motion to compel arbitration are subject

to interlocutory appeal, orders granting a motion to compel arbitration are not; consequently, the



1
 The Hudnalls filed a previous notice of appeal (1) challenging the same trial court order granting a motion to compel
arbitration that is at issue in this appeal, (2) challenging certain trial court discovery orders, and (3) asking for a
permissive appeal. See Hudnall v. Smith & Ramirez Restoration, L.L.C., No. 08-19-00217-CV, 2019 WL 4668508,
at *1-*2 (Tex.App.—El Paso Sept. 25, 2019, no pet.)(mem. op.). We dismissed that appeal for want of jurisdiction.
Id.
Court lacks jurisdiction to entertain an interlocutory appeal from the order compelling arbitration.

See Hudnall v. Smith & Ramirez Restoration, L.L.C., No. 08-19-00217-CV, 2019 WL 4668508, at

*1-*2 (Tex.App.—El Paso Sept. 25, 2019, no pet.)(mem. op.).            Because the Hudnalls are

attempting to appeal from an order granting a motion to compel arbitration, we lack interlocutory

jurisdiction to review the propriety of the order.

       We dismiss this appeal for want of jurisdiction.



January 24, 2020
                                               YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                     2